    USIVl-285 is a S-pEyt form. Fill out tho form and print 5 copies. Sign as needed and route as specifiedbejoj
r.S. Department ot .Justice
United Suites Marshals Serviec

                                                                     ?OtSTRTeT-"DdURrH                                          |'(1I-KTC-ASI- SUMBFR
 t'i.AiN'i'it-r
 United Slates
                                                             * JUN Jl 2021 vV                                                    '^-Ci<-0280
                                                                                                                                  i'VI'l- 01- I'UOfl-SS
 Dl-FLNDANT

 Gar\ Pcresipcr                                                  BROOm-VfJ n-rri                                  ^ Order of Forfeiture                                      |
                       NAMl-i.iriNniViDt.'At      , COMI'ANS', corporation                                      OK l)l''.SCRi!'Ti(tN OF PROlM-RTY TO SFiZE OR CONDEMN
    SERVE } United Stales Marshals Service
                    I ADDRESS 'Siivci ui RrlK Ipanmcni \'<> . O.'/i Shw                 /.il'
                       225 Cadniaii Piaza Uasi. Brooklyn. New York I I201
SEND NOTICE OF SFRVi' H COPY TO RFX'UFS I hit A T NAMi-: AND ADDR1:SS Hhi.OW                                                Nutiihi'i o! procov U' K;
                                                                                                                            icncij wiih thii Form 285 :

                  i SETH D. DuCI lARME..Acting United Stales .Attorney
                                                                                                                            NiinilKT of parties to he
                  Eastern District ofNcw ^'ork
                                                                                                                            scivfi! m this ease
                  271 Cadman Plaza East. 7ih Floor
                  Brooklyn, New York i 1201
                                                                                                                            Ciieck lot sen ice
              ; .Atln: AUSA Claire S. Kedeshian
                                                                                                                            or. I' S A


    SPECTAl. INSTRliCnONSORDTIIFR INFtlRMA"! ION THAT WH.j. ASSI.ST IN iiXmm iW,SmVlCii (hictiide fiusliu'xx nnt/.-UfcrnnfeAdtln'SSLi.
 AH TcU'phvnt:SumhiTn. iindEminuited                             for Stfrvice):
i


    Please execute the Order orForrciturc and deposit the funds ofthe 7/6'2020 fedwire (S5.(i()0.00) into the SADF.

    CATS ID#; 20-I-1HS-CJOOOI5



Siciuujfe ni'.Atioroev oiher Originator rciiuciiirii: service on tx'hull'ot

                        S.                                       HV                        n DFM.NDANT               '(7181 254-()051                         8/17/2020
    SPACE BELOW FOfi USE OF U.S. MARSHAL ONLY- DO NOT WRITE BELOW THIS LINpl
I acki!i»\iedyc receipt fur ihe liilal j Total Froccss i Disirict ol'      I DiMricl l<>        I Siyiuilure ol'Aulliofi/.ed DSMS Dcpuu or Clerk
numhei Dj'prfKess inJic-iieo;                            : Oiigiii         ; .Serve                                     /^/f /O            JA
iSigr only for (:.S.\r JN< i/morc       j                                |                                rrt<ZAA,^-<l.OCxZ'
iliwi ,n)c I. ^AI:HS L'! \uhm!,;iuli    I                 1 No             I No                 1                               /7 i/J                                 8/311/2020
I hj^rchi ccftift 2nd rcUirr if.tii I Lj ha\c porMincilK '>'cf\cd .iZ] lusc           cmJcikc nl                  \yd\c cNccuicJ .:s           in Kcni2fL»". ihc process Jcsoril'cd
on the insii*. idua!. coiiipaiiy corporation, elc .it I he address sIkiwd ahiive on the on I he indi". rdu.il . ciiinpanv. ciirpor.iiioii. etv sluiwn at liie .lUdress insertedYelow.
Q I herehy certil'y and reuirn lliiil I um unable lo locale the mdivnJuiil, compniiy. corpiiiiiiion. elc named .above r.Vi'c ranurh hcirm/                                      '
Name and tiik ol'inJividua! ser.ed lifnoi sli<}»ii aboyei
                                                                                                                                 . Q .A {letson oi"suii.ible ageand discaiiini
                                                                                                                                 j   then residing in delcndani's usual \ lace
                                                                                                                                          or:il>ode                             I
.Adda-ss 'complete only dif/ceni llian sbovn ahove/

                                                                                                                                            8/31/20

                                                                                                                                    Si^awicot't; S. .MaLshal        )eini!v I

Service Fee           Tmat Nfircage Charges j Fatuarding Fee          i Total Charges               j Advance Deposils 1 Ann'ion •..•.■.cd I > MarsiM
                      incliidine endeavors)                                                                               rAinoiiiit o-'iC.-iiiiii!*)
65                                                                      65.00



                    $5,000.00 deposited into SADF on 8/25/2020.
                          18-0280-2
                          1 Cl.i-.RRtJl THhCfil.'RT                                                                                                PRiOR FDFITONS MAY \\\- USIiDl
                         2 tiSM.S K!-C<')RD
                         .1 NOTRT-: OF SF-KVKT-
                         4, niLI.INti STATi-.Mt-M ' Io          returned lo die C S .Morsiial "iili p.nmeni,
                            il .my anioiiril IS owed Please leniii pfompiK pasahlc to IJ S Mai.slia!                                                                      Forr: i;.SM.p|55
                         5 ACKNOWI-FDnXil-NTOI-RF.Cl-IPT                                                                                                                            Rev id'ta;
                                                                                                  n

   Sale                        Bociimint                                    fd

                                                                                          sS-

SLR;LDM:CSK
                                                                                                ■% > ' "T
 FJ2018R01024                                                                          S/fn.          '■
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

                                             X


 UNITED STATES OF AMERICA                           ORDER OF FORFEITURE


        - agrlnst -                                  18-CR-280 (SJ)

 GARY PERESIPER,

                          Defendant.


                                             X


                WHEREAS, on or about January 23, 2019. GARY PERESIPER (the

''defendant '), entered a plea of guilty to the offense charged in the Sole Count of the above-

captioned Irdictment, charging a violation of 18 U.S.C. § 371; and

               WHEREAS, pursuant to 18 U.S.C. § 982(a)(7), the defendant has consented to

the entr>' of a forfeiture money judgment in the amount of one hundred ninety thousand fi ve

hundred dollars and zero cents ($190,500.00) (the "Forfeiture Money Judgment"), as

propert}', real or personal, that constitutes, or is derived directly or indirectly from, gross

proceeds traceable to the defendant's violation of 18 U.S.C. § 371. and/or as substitute

assets, pursuant to 21 U.S.C. § 853(p), as incorporated by 18 U.S.C. § 982(b)(1).

               IT IS HEREBY ORDERED, ADJUDGED AND DECREED, on consent, by

and between the United States and the defendant as follows:

               1.     The defendant shall forfeit to the United States the full amount of the

Forfeiture Money Judgment, pursuant to 18 U.S.C. §§ 982(a)(7) and 982(b)(1), and 21

U.S.C. § 853'(p).
  8ase i:i!!-cr^82§8-§3 Boalmenl ig4"'lHpefl"t)lV24/i9'^'p-a|g 2' o?

               2.     All payments made towards the Torfeiture Money Judgment shall be

 made by a money order, or a certified or official bank check, payable to ''United States

 Marshals Service" with the criminal docket number noted on the face of the check. The

defendant shall cause said check(s) to be delivered by overnight mail to Assistant United

States Attorney Claire S. Kedeshian, United States Attorney's Office, Eastern District of

New York, 271-A Cadman Plaza East, 7lh Floor, Brooklyn, New York 1 1201. The

Forfeiture Money Judgment shall be paid in full no later than 10 days prior to sentencing (the

"Due Date").

               3.     Upon entry of this Order of Forfeiture ("Order"), the United States

Attorney General or his designee is authorized to conduct any proper discovery in

accordance with Fed. R. Grim. P. 32.2(b)(3) and (c). The United States alone shall hold title

to the monies paid by the defendant to satisfy the Forfeiture Money Judgment following the

Court's entry of the judgment of conviction.

               4.     The defendant shall not file or interpose any claim or assist others to

file or interpose any claim to any property against which the government seeks to execute the

Forfeiture Money Judgment in any administrative or judicial proceeding. The defendant

shall fully a.ssist the government in effectuating the payment of the l-orfeiture Money

Judgment. If the Forfeiture Money Judgment is not received as provided above, the

defendant shall forfeit any otlier property of his up to the value of the outstanding balance,

pursuant to 21 U.S.C. § 853(p). The defendant further agrees that the conditions of 21

U.S.C. § 853(p)(l)(A)-(E) have been met.

               5.     The defendant knowingly and voluntarily waives his right to any

required notice concerning the forfeiture of the monies and/or properties forfeited hereunder,
United States v. Gary Pcresiper. 18-CR-280(SJ)
Order of Forfeiture                                                                       page 2
  8111 iiii]:cr:88i8:§i


including notice set forth in an indictment or information. In addition, the defendant

 knowingly and voluntarily waives his right, if any, to a jury trial on the torteiture ol said

 monies and/or properties, and waives all constitutional, legal and equitable defenses to the

forfeiture of said monies and/or properties, including, but not limited to, any defenses based

on principles of double jeopardy, the Ex Post Facto clause of the Constitution, any applicable

statute of limitations, venue, or any defense under the Eighth Amendment, including a claim

of excessive fines.


               6.      The entry and payment of the Forfeiture Money Judgment is not to be

considered a payment of a fine, penalty, restitution loss amount, or a payment of any income

taxes that may be due, and shall survive bankruptcy.

               7.      Pursuant to Fed. R. Crim. P. 32.2(b)(4)(A) and (B), this Order shall

become final as to the defendant at the time ofsentencing and shall be made part of the

defendant's sentence and included in the judgment of conviction. This Order shall become

the Final Order of Forfeiture, as provided by Fed. R. Crim. P. 32.2(c)(2). At that time, the

monies and/or properties forfeited herein shall be forfeited to the United States for

disposition in accordance with the law.

               8.     This Order shall be binding upon the defendant and the successors,

administrators, heirs, assigns and transferees of the defendant, and shall survive tlie

bankruptcy of any of them.

               9.     This Order shall be final and binding only upon the Court's "so

ordering" of the Order.




United States v. Gary Peres)per. 18-CR-280(SJ)
Order of Forfeiture                                                                        Pase 3
               10.    The Court shall retain jurisdiction over this action to enforce

compliance with the terms of this Order and to amend it as necessary, pursuant to Fed. R.

Grim. P. 32.2(e).

               11.    The Clerk ofthe Court is directed to send, by inter-office mail, three(3)

certified copies of this executed Order to the United States Attorney's Office, Eastern

District of New York, Attn: FSA Law Clerk Antrhony J. Casalaspro, 271-A Cadman Plaza

Bast, 7th Floor, Brooklyn, New York 11201.

Dated: Brooklyn, New York
                    ,2019

                                               SO ORDERED:
                                                  r\       ^        ^



                                                       Js^SJ)
                                               HoijORj^^LE STEr(^]WG JOHNSON,JR.
                                               UNITED STATES DISTRICT JUDGE
                                               EASTERN DISTRICT OF NEW YORK




United States v. Gary Peresiper. 18-CR-280(SJ)
Order of Forfeiture                                                                       Page 4
